Citation Nr: 9924318	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  92-22 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for right ankle 
condition.

3.  Entitlement to service connection for right knee 
condition.

4.  Entitlement to service connection for right hip 
condition.

5.  Entitlement to an increased rating for residuals of 
surgery for infected burn of the left (minor) hand, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 rating decision, in which the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied claims for service connection 
for headaches and disabilities of the right ankle, knee, and 
hip.  The RO also increased his evaluation for residuals of 
surgery for infected burn of the left (minor) hand to 10 
percent disabling.  The St. Petersburg, RO currently has 
jurisdiction of these claims.

In a Form 21-4138 filing, dated in October 1984, the 
appellant appears to have raised the issues of service 
connection for a nervous condition, arthritis of the arms 
with numbness, and skin rashes of the face and ears.  In his 
Form 9 filing dated in August 1996, he appears to have raised 
the issue of service connection for brain damage as a 
residual of pneumonia and/or head trauma.  These claims are 
referred to the RO for appropriate action.

REMAND

In a letter dated in March 1999, the appellant canceled a 
hearing scheduled before a Member of the Board in Washington 
D.C., and indicated that he desired a personal hearing at the 
St. Petersburg, Florida, Regional Office.  However, he did 
not specify the type of hearing he wanted.

Accordingly, the case is REMANDED for the following action:

The RO should contact the appellant to clarify 
whether he desires a personal hearing at the RO 
and what type of hearing he desires, i.e. a 
personal hearing before a Travel Board Member, a 
personal hearing before a Hearing Officer or a 
hearing before a member of the Board by means of a 
video- conference transmission.  Upon 
clarification, the RO should undertake appropriate 
scheduling action, and notice should be sent to 
the appellant and his representative in accordance 
with applicable regulations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


